Citation Nr: 9929811	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for prostatitis.  

3.  Entitlement to service connection for a viral syndrome.  

4.  Entitlement to service connection for residuals of a 
right hand injury.  

5.  Entitlement to service connection for fibromyalgia.  

6.  Entitlement to service connection for burns of the left 
index and middle fingers.  

7.  Entitlement to service connection for multiple scars, 
including scars below the right nostril, a burn of the left 
forearm, a puncture wound near the right eye, of the bridge 
of the nose, on the scrotum, and from tattoo removal on the 
right arm.  

8.  Entitlement to service connection for a personality 
disorder.  

9.  Entitlement to an increased evaluation for thoracolumbar 
strain with back pain, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1974 to March 
1978, February 1980 to April 1986, and from May 1987 to May 
1988, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

The Board notes that this case presents with a complicated 
procedural history and the Board has endeavored to identify 
all issues on appeal.  In this regard, the issues set forth 
on the title page of this decision correspond with those 
addressed by the veteran's representatives and certified for 
appeal by the RO.   

The issue of entitlement to an evaluation in excess of 
thoracolumbar strain with back pain will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have a left shoulder disorder which has a nexus or 
relationship to service or any incident that occurred during 
service.  

2.  The veteran is not shown by competent medical evidence to 
have prostatitis that has a nexus or relationship to service.  

3.  The veteran is not shown by competent medical evidence to 
have a viral syndrome that has a nexus or relationship to 
service.  

4.  The veteran is not shown by competent medical evidence to 
have residuals of a right hand injury that had a nexus or 
relationship to service, or any incident that occurred during 
service.  

5.  Fibromyalgia is shown to have a nexus or relationship to 
service or service-connected disabilities.  

6.  The veteran is not shown by competent medical evidence to 
have residuals of burns of the left index and middle finger 
that have a nexus or relationship to service.  

7.  The veteran is not shown by competent medical evidence to 
have scars, beyond scars above the right elbow, the right 
hand, and inside of the mouth, which have a nexus or 
relationship to service.  

8.  A personality disorder is not a disability for VA 
purposes unless it is shown to be proximately due to or the 
result of a service-connected disease or injury, and the 
veteran has not submitted competent medical evidence which 
demonstrates that a personality disorder has a nexus or 
relationship to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a viral syndrome is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for residuals of a right 
hand injury is not well grounded.  38 U.S.C.A. 5107(a) 
(1991).  

5.  Fibromyalgia was incurred during active service or is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1999).  

6.  The claim for service connection for burns of the left 
index and middle fingers is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

7.  The claim for service connection for multiple scars, 
including scars below the right nostril, a burn of the left 
forearm, a puncture wound near the right eye, of the bridge 
of the nose, in the scrotum, and tattoo removal of the right 
forearm, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

8.  The claim for service connection for a personality 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has additional disabilities that 
should be service connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  

However, the threshold question that must be answered is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between in 
inservice disease or injury and the current disability.  
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provisions apply 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during any applicable presumptive period, and that the 
veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity of provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  With these 
considerations in mind, the Board will address the veteran's 
claims for service connection.  


I.  Left Shoulder Disorder

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
August 1992, the veteran related that during service in 
September 1980 he sustained a left shoulder injury in a fall 
from a skateboard.  He indicated that he received treatment 
for the injury, and was placed on light duty for a period of 
one week.  He indicated that since the injury he was unable 
to hold his arm straight up or lay on his back with his arm 
straight up without experiencing pain within a short period 
of time.  He reported that following service in July 1989 he 
was treated for a bursitis type pain in his right arm at a VA 
Medical Center (VAMC), and reported the same type of pain 
occurring in the left shoulder that had been injured.  

The veteran's service medical records disclose that he did 
injure his left shoulder in September 1980 as he related.  
Service medical records, however, fail to demonstrate that 
the left shoulder sprain diagnosed at that time represented a 
chronic disorder.  For example, a re-enlistment physical 
examination performed in February 1982 contained no reference 
to the veteran's left shoulder, and on the Report of Medical 
History portion of the examination the veteran denied 
experiencing a painful or "trick" shoulder or elbow.  
Similarly, service physical examinations performed in 
December 1985 in connection with the veteran's separation 
from service, and in July 1986 in connection with the 
veteran's re-enlistment, contained no reference to a left 
shoulder disorder.  Indeed, beyond the injury in September 
1980 the veteran's service medical records appear to contain 
no additional references to the veteran's left shoulder.  

Significantly, medical records dated following service do not 
appear to demonstrate that the veteran has a left shoulder 
disorder.  Even assuming that a left shoulder disorder is 
currently present, there is no medical evidence or opinion 
that any current left shoulder disorder has a nexus or 
relationship to service, including the injury sustained by 
the veteran in September 1980.  In this regard, the Board 
notes that a VA general medical examination performed in 
September 1986 does not reflect any complaints from the 
veteran pertaining to his left shoulder, and no left shoulder 
disorder was identified following the examination.  When seen 
approximately 10 years later by Stephen M. Horowitz, D.C., 
the veteran had orthopedic complaints, but no complaints 
pertaining to the left shoulder were reported by the veteran.  
In addition, following a VA general medical examination 
performed in April 1997 the pertinent assessment following 
the examination was status post left shoulder sprain without 
residual.  

Based on this evidence, the Board finds that the veteran has 
failed to submit competent medical evidence that he currently 
has a left shoulder disorder which is related to service, 
including the injury sustained by him in September 1980.  In 
the absence of such evidence, the veteran has not submitted a 
well-grounded claim for service connection for a left 
shoulder disorder, and this claim must be denied.  


II.  Prostatitis

In a Statement in Support of Claim from the veteran dated in 
August 1992 he related that he was first treated for 
prostatitis during service in February 1974, and that he had 
been treated for genitourinary complaints on additional 
occasions during and following service.  He maintains that he 
has chronic prostatitis that should be service connected.  

The veteran's service medical records show that he was seen 
for prostatitis in February 1974.  While the veteran was seen 
for genitourinary complaints in July 1974 and August 1983, 
which were diagnosed as ureteral discharge and nonspecific 
urethritis, respectively, service medical records contain no 
further references to, or diagnoses of, prostatitis.  In this 
regard, service physical examinations performed in December 
1985 and July 1986 indicate that the genitourinary system was 
normal on clinical evaluation.  

Following service, a VA examination performed in September 
1986 indicated that examination of the prostate disclosed it 
was not enlarged or tender.  No diagnosis of prostatitis was 
recorded following that examination.  In June 1990 the 
veteran was seen for complaints which were thought to be 
reflective of a urinary tract infection, but the diagnosis 
following the examination was of prostatitis.  At the time 
the veteran reported that he had been experiencing symptoms 
for approximately three weeks.  In July 1990 the veteran 
underwent a cystoscopic examination, following which the 
impression was resolving prostatitis.  At the time of a VA 
general medical examination performed in April 1997 the 
veteran's prostate was described as normal.  

While the record clearly reflects that the veteran was 
treated for prostatitis on at least one occasion during 
service, and has been treated for prostatitis following 
service, the record does not reflect that the veteran has 
ever been diagnosed as having chronic prostatitis.  
Furthermore, even assuming that the veteran currently has 
prostatitis, and the Board would note that he did not appear 
to have prostatitis at the time of the April 1997 VA 
examination, there is no competent medical evidence which 
offers an opinion that any prostatitis diagnosed following 
service has any nexus or relationship to the prostatitis 
treated during service.  In the absence of evidence that 
demonstrates a relationship between a current disability and 
service, the veteran has failed to submit a well-grounded 
claim for service connection.  As such, service connection 
for prostatitis is denied as not well grounded.  


III.  Viral Syndrome

The veteran's service medical records, as well as post 
service medical records, clearly reflect that the veteran has 
been treated for upper respiratory infections, viral 
syndromes, and colds.  However, the veteran has not submitted 
competent medical evidence that in any way demonstrates that 
a viral syndrome constitutes a chronic disability, or that 
any viral syndrome diagnosed and treated following service 
was in any way connected to a viral syndrome treated during 
service.  

In the absence of medical evidence which demonstrates that 
the veteran currently has a chronic viral syndrome which is 
related to service, the veteran has not met his initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  Absent such evidence, the claim for service 
connection for a viral syndrome is denied as not well 
grounded.  


IV.  Right Hand Injury

In a Statement in Support of Claim from the veteran dated in 
August 1992, he reported that he had sustained multiple 
injuries to his right hand during service.  These included an 
injury to the first finger of his right hand in April 1974 
during pugil stick practice; lacerations and abrasions of his 
right hand in an October 1976 motor vehicle accident; and an 
injury of the right hand while trying to stop a volleyball 
spike during organized physical training in August 1985.  

While the veteran's service medical records document that the 
veteran sustained the three injuries he reported of his right 
hand, these injuries are not shown by the veteran's service 
medical records to have resulted in any residual disability.  
For example, the February 1978 physical examination performed 
in connection with the veteran's separation from service 
noted no defects or abnormalities of the right hand.  Service 
physical examinations performed in December 1985 and July 
1986 were similarly silent as to the presence of any right 
hand defects or abnormalities.  

In addition, there does not appear to be any medical evidence 
of a current right hand disability.  In this regard, a VA 
general medical examination performed in April 1997 concluded 
that, with the exception of residuals of a dermal abrasion 
attempt for a tattoo removal, the right hand was normal.  
Significantly, even assuming that some sort of right hand 
disorder is currently present, there is absolutely no 
competent medical evidence that any such disorder is related 
to service or any injuries the veteran sustained during 
service.  In the absence of such medical evidence the 
veteran's claim for service connection for residuals of a 
right hand injury is not well grounded and must be denied.  


V.  Fibromyalgia

The veteran's service medical records contain no evidence of 
a diagnosis of fibromyalgia during service.  Fibromyalgia was 
first shown following service, and that diagnosis is 
reflected in both private and VA medical records.  In 
addition, various etiologies have been suggested for the 
diagnosis, including some suggestion that a diagnosis of 
fibromyalgia is a controversial diagnosis in the medical 
community.  Nevertheless, the Board believes that there is a 
basis for granting service connection for fibromyalgia as 
either due to service or service-connected disabilities.  

With respect to the diagnoses of fibromyalgia of record and 
the etiology of the disorder, a VA hospital record dated in 
December 1992 contains an assessment of "secondary 
fibromyalgia (PTSD)."  A January 1995 statement in support 
of claim from Roger F. Macy, M.D., states that, "I do 
believe the patient does have a significant fibromyalgia that 
resulted from an original injury or injuries that occurred 
while serving in the military."  Following a VA examination 
performed in September 1995 the veteran was having widespread 
musculoskeletal pain, which was possibly "a manifestation of 
fibromyalgia, although this condition presently is 
controversial without unanimous agreement among physicians."  
While a VA general medical examination performed in April 
1997 concluded that there were no distinct findings for 
fibromyalgia on the present physical examination, a VA 
outpatient treatment record dated in August 1997 contained an 
assessment of fibromyalgia with prominent sleep disorder.  
Notably, an additional VA outpatient treatment record dated 
later in August 1997 contained an assessment of "chronic 
pain secondary to fibromyalgia or with/depression, anxiety."  

Following a VA examination performed in August 1998 the 
pertinent diagnosis was fibromyalgia dating back to at least 
1989, worsening over time, with residual multiple trigger 
points currently active in the trapezius, biceps tendon, 
supraspinatus tendons, and medial and lateral epicondyles.  
The examiner was requested to indicate whether fibromyalgia 
constituted a diagnosis, and it was concluded that it indeed 
was a diagnosis.  The examiner went on to relate, 

Review of complaints that include joint 
pains appear to me to be related to some 
tendinitis as well as fibromyalgia.  
Chest pains that have occurred during the 
service, irritable bowel, depression, 
were all focal musculoskeletal complaints 
which in my opinion were not related to 
his overall diagnosis or fibromyalgia, 
primary because the fibromyalgia is 
essentially localized to multiple areas 
of the back.  

A question is raised as to whether or not 
fibromyalgia is due to the post-traumatic 
stress disorder or aggravated by post-
traumatic stress disorder.  The patient 
had post-traumatic stress disorder, 
traumatic events dating back to 1974, 
fibromyalgia was diagnosed in 1989 or so.  
It is my opinion that the post-traumatic 
stress disorder did not cause the 
fibromyalgia.  He has been subjected to 
recurrent depression which may or may not 
relate to his fibromyalgia complaints 
worsening.  

In a December 1998 addendum to the August 1998 VA 
examination, the examiner specified that he did not believe 
the fibromyalgia was caused by the service-connected post-
traumatic stress disorder.  The examiner did indicate that 
the diagnosis of fibromyalgia was "a concurrent diagnosis in 
addition to chronic cervical strain from service-connected 
whiplash as well as a concurrent problem, but independent of 
the low back discomfort due to chronic low back strain."  
The examiner also specified that a fracture of the nose, 
residuals of a fracture of the distal tibia and fibula, chest 
discomfort, irritable bowel, and depression were not related 
to fibromyalgia.  

Based on these medical opinions, as previously indicated, the 
Board is of the opinion that there is a basis for allowing 
the veteran's claim for fibromyalgia.  The Board is aware 
that the diagnosis is in some sense controversial, and that 
the etiology of fibromyalgia has ranged from orthopedic to 
psychiatric origins.  Nevertheless, there is competent 
medical evidence that offers an opinion that the veteran's 
fibromyalgia is related to injuries sustained during service 
or possibly his service-connected PTSD and depression.  
Overall, the Board finds that there is an approximate balance 
of positive and negative evidence as to whether the diagnosis 
of fibromyalgia is related to either service or to a service-
connected disability.  Resolving any reasonable doubt as to 
that matter in the veteran's favor, the Board concludes that 
service connection for fibromyalgia is warranted.  


VI.  Burns of the Left Index and Middle Fingers

The veteran's service medical records clearly reflect that he 
sustained burns of his left index and middle fingers.  A 
service medical record dated in June 1984 indicates that the 
veteran sustained a first-degree burn to his 2nd and 3rd 
digits of the posterior aspect of the left hand.  There was 
some redness noticed, but no blistering.  However, this 
injury is not shown to have caused any permanent residual 
disability.  In this regard, his separation examination 
performed in December 1985 did not disclose the presence of 
any residuals of the burns sustained in January 1984, and an 
April 1997 VA general medical examination disclosed the left 
hand had normal skin without evidence of scarring, 
contraction, etc., and the left hand was described as normal.  

In the absence of medical evidence that demonstrates that the 
veteran currently has residuals of burns of the left index 
and middle fingers of his left hand, he has not submitted 
evidence of a well-grounded claim.  Accordingly, service 
connection for burns of the left index and middle fingers is 
denied.  


VII.  Multiple Scars

The veteran claims service connection for multiple scars due 
to various injuries he sustained during service.  Service 
connection has already been established for a scar above the 
right eyebrow, a scar of the right hand, and a scar on the 
inside of the mouth.  Service connection is claimed for a 
scar below the right nostril, a burn scar of the left 
forearm, a puncture wound scar near the right eye, a scar of 
the bridge of the nose, scars in the scrotum secondary to 
pruritus, and a tattoo removal scar or the right forearm.  

Regardless of what may be shown in the veteran's service 
medical records, in the absence of medical evidence that 
demonstrates the presence of the claimed scars, there can be 
no valid claim.  In this regard, a VA examination performed 
in April 1997 was conducted to assess the nature of any 
residual scarring.  Following the examination, the examiner 
concluded that there was no identifiable scar below the right 
nostril; that the burn scar of the left forearm healed 
without any residual; that a puncture wound near the right 
eye healed without any residual; and that a scar on the 
scrotum was not identified and there was no distinct scarring 
on physical examination.  While the examination report did 
not refer to a scar of the bridge of the nose, the Board 
would observe that there does not appear to be medical 
evidence which documents the presence of a scar of the nose, 
nor is there any medical opinion which indicates that any 
such scar is related to any injury sustained by the veteran 
during service.  

With respect to the tattoo removal scar of the right forearm, 
while there is evidence of such a scar, the Board would note 
that such a scar removal would be considered ameliorative of 
a preexisting conduction, and not subject to service 
connection.  See 38 C.F.R. § 3.306(b)(1) (1999).  In this 
regard, the Board notes that a July 1986 entrance examination 
indicated that the veteran had numerous tattoos on both upper 
and lower arms, and that during that period of service the 
veteran underwent removal of unspecified tattoos at his 
request.  

Based on this evidence, the Board finds that the veteran has 
not presented evidence of a well-grounded claim for service 
connection for any additional scars.  


VIII.  Personality Disorder

Generally, a personality disorder is not considered a 
disability for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  The only exception to this general 
rule is when a personality disorder is considered secondary 
to a service-connected disability as provided in 38 C.F.R. 
§ 3.310(a).  However, the veteran has submitted no competent 
medical evidence that demonstrates that any personality 
disorder he may have is related to a service-connected 
disability.  In this regard, the Board notes that following a 
VA psychiatric examination performed in April 1997 the 
assessment was that the veteran had personality problems of 
an antisocial nature, and that his difficulties started in 
adolescence with his delinquency problems at that time.  
Under these circumstances, the Board must conclude that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a personality disorder.  
Accordingly, service connection for a personality disorder is 
not established.  




IX.  Conclusion

The Board does acknowledge the veteran's contentions, which 
are to the effect that the disorders he is seeking to 
establish as service connected disabilities are present and 
that they are related to service.  However, as a layperson, 
the veteran is not competent to provide on opinion requiring 
medical knowledge, such as a question concerning a medical 
diagnosis or of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of the 
required medical evidence the veteran's claims for service 
connection, with the exception of the claim for service 
connection for fibromyalgia, are not well grounded and must 
be denied on that basis.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left shoulder disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for prostatitis is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a viral syndrome is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a right hand injury is 
denied.  

Service connection for fibromyalgia is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for burns of the left index and middle 
fingers is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for multiple scars, including scars below 
the right nostril, a burn of the left forearm, a puncture 
wound near the right eye, of the bridge of the nose, on the 
scrotum, and from tattoo removal on the right arm, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a personality disorder is denied.  



REMAND

With respect to the issue of entitlement to an increased 
evaluation for thoracolumbar strain with back pain, the 
veteran asserts that a higher disability evaluation is 
warranted.  However, from a preliminary review of the record, 
the Board finds that additional development by the RO is 
necessary in order to assist the Board in fairly and fully 
adjudicating the merits of the veteran's claim.  In this 
regard, the Board observes that the disorder at issue affects 
two segments of the veteran's spine.  The Board notes further 
that there is recent medical evidence that the veteran also 
has degenerative disc disease of both of these areas of the 
spine.   Specifically, August 1998 x-rays disclosed the 
presence of mild degenerative disc disease of the thoracic 
spine and minimal degenerative disc disease and facet disease 
of the lower lumbar spine.  The Board observes that service 
connection for fibromyalgia has been granted by the Board's 
decision this date.  The medical evidence of record reflects 
a recent flare of fibromyalgia primarily confined, in 
pertinent part, to the lumbosacral areas of the veteran's 
pelvis, and it was noted that the veteran's fibromyalgia was 
independent of the veteran's low back discomfort due to 
chronic low back strain.  The Board finds, however, that it 
is not entirely clear from the record how to distinguish the 
symptomatology from each of these disabilities such as to 
render an appropriate rating for the veteran's service-
connected back disorder.  Further, based on the findings as 
shown by the record and some of which are outlined above, it 
is not entirely clear how and whether disabilities affecting 
the veteran's thoracic and lumbar spine may be separated and 
evaluated.  It appears that the RO attributed the 
symptomatology affecting the veteran's thoracic and lumbar 
spine to the veteran's thoracolumbar strain with back pain 
and rated this disability as a single entity under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  It is not apparent, however, 
whether the recent diagnosis of degenerative disc disease is 
related to the service-connected disability, and if the 
degenerative disc disease of both the thoracic and lumbar 
spine is considered related to the service-connected 
thoracolumbar strain, whether such could result in higher 
and/or separate ratings for the veteran's back disability.  
Thus, while the Board acknowledges that there may be 
overlapping components to the veteran's disabilities, based 
on the foregoing, the Board finds that a further examination 
of the veteran would be helpful to ascertain whether he has 
separate identifiable service-connected disabilities of the 
thoracic and lumbar spine to include disc disease of each 
segment of the spine, and if so, whether the symptomatology 
of each can or should be separated, and to distinguish 
symptomatology that may be attributable to the veteran's now 
service-connected fibromyalgia.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

As to the degenerative disc disease of the thoracic spine and 
lumbar spine, the Board finds that, if, as the result of this 
remand, the RO clarifies that service connection for such is 
not in effect, the issue of entitlement to service connection 
for this disability is raised by the record and, accordingly, 
the RO must adjudicate the issue.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); see also Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  The Board further finds that this 
claim is inextricably intertwined with the claim for 
increased rating on appeal, because it is possible that the 
conclusions reached in the service connection claim would 
have a meaningful impact upon the claim for an increased 
rating.  See Hoyer v. Derwinski, 1 Vet. App. 180 (1991); 
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Board would also note that, regardless of whether the 
veteran's back disability should be evaluated as two separate 
disabilities, no attempt has been made to quantify the degree 
of impairment the back disability causes when symptomatic.  
The VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  In this regard the 
September 1995 VA examination indicates that there was 
tenderness of the thoracic and lumbar spine, but no findings 
with respect limitation of motion were reported.  Also, a VA 
examination performed in April 1997 concluded with a 
diagnosis of thoracolumbar spine with back strain, currently 
asymptomatic.  Under the circumstances of this case the Board 
is of the opinion that a further examination with 
consideration of the DeLuca criteria would be useful to fully 
assess the severity of this disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:  


1.  The veteran should be afforded an 
examination of his thoracic and lumbar 
spine to ascertain the nature, severity 
and manifestations of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail, and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder(s).  The 
examiner is further requested to specify 
whether the veteran has separate and 
distinct disorders of the thoracic and 
lumbar spine, to include degenerative 
disc disease of either or both segments 
of the spine, and offer comments and an 
opinion as to whether and how those 
disorders relate to the service-connected 
thoracolumbar strain and back pain.  If 
possible, the examiner should attempt to 
separate the symptomatology related to 
the veteran's thoracolumbar strain and 
any other diagnosed disability of the 
thoracic spine and lumbar spine from the 
symptomatology related to fibromyalgia 
affecting the same areas of the spine.  
In accordance with DeLuca, the 
examination report should address any 
weakened movement of the thoracic and 
lumbar spine, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

2.  When the development requested in the 
first paragraph has been completed, the 
RO should adjudicate the raised claim of 
entitlement to service connection for 
degenerative disc disease of the thoracic 
and lumbar spine.  The veteran should be 
provided notice of this determination and 
of his appellate and procedural rights.  
If the veteran files a timely notice of 
disagreement with respect to this issue, 
the RO should ensure that the veteran is 
afforded the opportunity to complete all 
procedural steps necessary to advance an 
appeal before the Board in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.200 
(1999).

3.  The RO should review the veteran's 
claim for an increased evaluation on the 
basis of the additional evidence.  The RO 
should also consider whether a separate 
evaluation should be assigned for 
disability affecting the thoracic and the 
lumbar spine.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence or argument he desires in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



